EXHIBIT 10.9

Document Number

State Bar of Wisconsin Form 21-2003

MORTGAGE

 

Document Name

 

 

S&W Seed Company, a Nevada corporation



("Mortgagor," whether one or more) mortgages to Pioneer Hi-Bred International
Inc.

its successors or assigns ("Mortgagee," whether one or more), to secure payment
of $15,000,000.00 evidenced by a note or notes, or other obligation
("Obligation") dated December 2014 , executed by S&W Seed Company, a Nevada
corporation ("Note")

*See Addendum to Mortgage ,

to Mortgagee

, and any extensions, renewals and modifications of the Obligation and
refinancings of any such indebtedness on any terms whatsoever (including
increases in interest) and the payment of all other sums, with interest,
advanced to protect the Property and the security of this Mortgage, and all
other amounts paid by Mortgagee hereunder, the following property, together with
all rights and interests appurtenant thereto in law or equity, all rents, issue
and profits arising therefrom, including insurance proceeds and condemnation
awards, all structures, improvements and fixtures located thereon, in Columbia
County, State of Wisconsin ("Property"):

Recording Area

Name and Return Address

Courtney Dreyer, Esq.

DuPont Pioneer

7250 N.W. 62nd Avenue

Johnston, IA 50131-1014

 

11002-392.01 & 11002-392-A

Parcel Identification Number (PIN)

 

This is not homestead property.

(is) (is not)

 

This is a purchase money mortgage.

(is) (is not)

Lands described in Columbia County Certified Survey Map No. 884, as recorded in
Volume 4 of Surveys, on page 104, as Document No. 441386, being located in the
North East 114 of the North East 1/4 of Section 22, Township 10 North, Range 9
East, Town of Arlington, Columbia County, Wisconsin.

Lot 1 of Certified Survey Map No. 3122, as recorded in Volume 20 of Certified
Survey Maps, page 118, Document No. 593525, being a Survey in the North East 1/4
of the North East 1/4 of Section 22, Township 10 North, Range 9 East, Town of
Arlington, Columbia County, Wisconsin.

MORTGAGOR'S COVENANTS

.



COVENANT OF TITLE

. Mortgagor warrants title to the Property, except restrictions and easements of
record, if any, and further excepting:



other matters of record.

FIXTURES. Any property which has been affixed to the Property and is used in
connection with it is intended to become a fixture. Mortgagor waives any right
to remove such fixture from the Property which is subject to this Mortgage.

TAXES

. Mortgagor promises to pay when due all taxes and assessments levied on the
Property or upon Mortgagee's interest in it and to deliver to Mortgagee on
demand receipts showing such payment.



State Bar Form 21 - Paqe 1

--------------------------------------------------------------------------------



INSURANCE

. Mortgagor shall keep the improvements on the Property insured against a loss
or damage occasioned by fire, extended coverage perils and such other hazards as
Mortgagee may require, without co-insurance, through insurers approved by
Mortgagee, in the amount of the full replacement value of the improvements on
the Property. Mortgagor shall pay the insurance premiums when due. The policies
shall contain the standard mortgage clause in favor of Mortgagee, and evidence
of all policies covering the Property shall be provided to Mortgagee. Mortgagor
shall promptly give notice of loss to insurance companies and Mortgagee. Unless
Mortgagor and Mortgagee otherwise agree in writing, insurance proceeds shall be
applied to restoration or repair of the Property damaged, provided the Mortgagee
deems the restoration or repair to be economically feasible.



OTHER COVENANTS

. Mortgagor covenants not to commit waste nor suffer waste to be committed on
the Property, to keep the Property in good condition and repair, to keep the
Property free from future liens superior to the lien of this Mortgage and to
comply with all laws, ordinances and regulations affecting the Property.
Mortgagor shall pay when due all indebtedness which may be or become secured at
any time by a mortgage or other lien on the Property superior to this Mortgage
and any failure to do so shall constitute a default under this Mortgage.



DEFAULT AND REMEDIES

. Mortgagor agrees that time is of the essence with respect to payment of
principal and interest when due, and in the performance of the terms, conditions
and covenants contained herein or in the Obligation secured hereby. In the event
of default, Mortgagee may, at its option, declare the whole amount of the unpaid
principal and accrued interest due and payable, and collect it in a suit at law
or by foreclosure of this Mortgage or by the exercise of any other remedy
available at law or equity. If this Mortgage is subordinate to a superior
mortgage lien, a default under the superior mortgage lien constitutes a default
under this Mortgage.



NOTICE

. Unless otherwise provided in the Obligation secured by this Mortgage, prior to
any acceleration (other than under paragraph 9, below) Mortgagee shall mail
notice to Mortgagor specifying: (a) the default; (b) the action required to cure
the default; (c) a date, not less than 15 days from the date the notice is
mailed to Mortgagor by which date the default must be cured; and (d) that
failure to cure the default on or before the date specified in the notice may
result in acceleration.



EXPENSES AND ATTORNEY FEES

. In case of default, whether abated or not, all costs and expenses, including,
but not limited to, reasonable attorney fees, to the extent not prohibited by
law shall be added to the principal, become due as incurred, and in the event of
foreclosure be included in the judgment.



FORECLOSURE WITHOUT DEFICIENCY

. Mortgagor agrees to the provisions of Sections 846.101 and 846.103, Wis.
Stats., as may apply to the Property and as may be amended, permitting Mortgagee
in the event of foreclosure to waive the right to judgment for deficiency and
hold the foreclosure sale within the time provided in such applicable Section.



RECEIVER

. Upon default or during the pendency of any action to foreclose this Mortgage,
Mortgagor consents to the appointment of a receiver of the Property, including

State Bar Form 21 - Paqe 2

--------------------------------------------------------------------------------



homestead interest, to collect the rents, issues and profits of the Property
during the pendency of such an action, and such rents, issues and profits when
so collected shall be held and applied as the court shall direct.

WAIVER

. Mortgagee may waive any default without waiving any other subsequent or prior
default by Mortgagor.



MORTGAGEE MAY CURE DEFAULTS

. In the event of any default by Mortagor of any kind under this Mortgage or any
Obligation secured by this Mortgage, Mortgagee may cure the default and all sums
paid by Mortgagee for such purpose shall immediately be repaid by Mortgagor with
interest at the rate then in effect under the Obligation secured by this
Mortgagee and shall constitute a lien upon the Property.



CONSENT REQUIRED FOR TRANSFER

. Mortgagor shall not transfer, sell or convey any legal or equitable interest
in the Property (by deed, land contract, option, long-term lease or in any other
way) without the prior written consent of Mortgagee, unless either the
indebtedness secured by this Mortgage is first paid in full or the interest
conveyed is a mortgage or other security interest in the Property, subordinate
to the lien of this Mortgage. The entire indebtedness under the Obligation
secured by this Mortgage shall become due and payable in full at the option of
Mortgagee without notice, which notice is hereby waived, upon any transfer, sale
or conveyance made in violation of this paragraph. A violation of the provisions
of this paragraph will be considered a default under the terms of this Mortgage
and the Obligation it secures.



ASSIGNMENT OF RENTS

. Mortgagor hereby transfers and assigns absolutely to Mortgagee, as additional
security, all rents, issues and profits which become or remain due (under any
form of agreement for use or occupancy of the Property or any portion thereof),
or which were previously collected and remain subject to Mortgagor's control
following any default under this Mortgage or the Obligation secured hereby and
delivery of notice of exercise of this assignment by Mortgagee to the tenant or
other user(s) of the Property in accordance with the provisions of Section
708.11, Wis. Stats., as may be amended. This assignment shall be enforceable
with or without appointment of a receiver and regardless of Mortgagee's lack of
possession of the Property.



ENVIRONMENTAL PROVISION

. Mortgagor represents, warrants and covenants to Mortgagee that (a) during the
period of Mortgagor's ownership or use of the Property no substance has been, is
or will be present, used, stored, deposited, treated, recycled or disposed of
on, under, in or about the Property in a form, quantity or manner which if known
to be present on, under, in or about the Property would require clean-up,
removal or other remedial action ("Hazardous Substance") under any federal,
state or local laws, regulations, ordinances, codes or rules ("Environmental
Laws"); (b) Mortgagor has no knowledge, after due inquiry, of any prior use or
existence of any Hazardous Substance on the Property by any prior owner of or
person using the Property; (c) without limiting the generality of the foregoing,
Mortgagor has no knowledge, after due inquiry, that the Property contains
asbestos, polychlorinated biphenyl components ("PCBs") or underground storage
tanks; (d) there are no conditions existing currently or likely to exist during
the term of this Mortgage which would subject Mortgagor to any damages,
penalties, injunctive relief or clean-up costs in any governmental or regulatory

State Bar Form 21 - Paqe 3

--------------------------------------------------------------------------------



action or third-party claims relating to any Hazardous Substance; (e) Mortgagor
is not subject to any court or administrative proceeding, judgment, decree,
order or citation relating to any Hazardous Substance; and (f) Mortgagor in the
past has been, at the present is and in the future will remain in compliance
with all Environmental Laws. Mortgagor shall indemnify and hold harmless
Mortgagee from all loss, cost (including reasonable attorney fees and legal
expenses), liability and damage whatsoever directly or indirectly resulting
from, arising out of or based upon (i) the presence, use, storage, deposit,
treatment, recycling or disposal, at any time, of any Hazardous Substance on,
under, in or about the Property, or the transportation of any Hazardous
Substance to or from the Property, (ii) the violation or alleged violation of
any Environmental Law, permit, judgment or license relating to the presence,
use, storage, deposit, treatment, recycling or disposal of any Hazardous
Substance on, under, in or about the Property, or the transportation of any
Hazardous Substance to or from the Property, or (iii) the imposition of any
governmental lien for the recovery of environmental clean-up costs expended
under any Environmental Law. Mortgagor shall immediately notify Mortgagee in
writing of any governmental or regulatory action or third-party claim instituted
or threatened in connection with any Hazardous Substance on, in, under or about
the Property.

SECURITY INTEREST ON FIXTURES

. To further secure the payment and performance of the Obligation, Mortgagor
hereby grants to Mortgagee a security interest in:



CHOOSE ONE OF THE FOLLOWING OPTIONS; IF NEITHER IS CHOSEN, OPTION A SHALL APPLY:

A. All fixtures and personal property located on or related to the operations of
the Property whether now owned or hereafter acquired.

B. All property listed on the attached schedule.

This Mortgage shall constitute a security agreement within the meaning of the
Uniform Commercial Code with respect to those parts of the Property indicated
above. This Mortgage constitutes a fixture filing and financing statement as
those terms are used in the Uniform Commercial Code. This Mortgage is to be
filed and recorded in the real estate records of the county in which the
Property is located, and the following information is included: (1) Mortgagor
shall be deemed the "debtor"; (2) Mortgagee shall be deemed to be the "secured
party" and shall have all of the rights of a secured party under the Uniform
Commercial Code; (3) this Mortgage covers goods which are or are to become
fixtures; (4) the name of the record owner of the land is the debtor; (5) the
legal name and address of the debtor are S&W Seed Company, a Nevada corporation
25552 South Butte Avenue, Five Points, CA 93624 ; (6) the state of organization
and the organizational identification number of the debtor (if applicable) are
Nevada (#NV20111672033) ; and (7) the address of the secured party is 7100 N.W.
62nd Avenue, Johnston, IA 50131-1014 .

SINGULAR; PLURAL

. As used herein, the singular shall include the plural and any gender shall
include all genders.



JOINT AND SEVERAL/LIMITATION ON PERSONAL LIABILITY

. The covenants of this Mortgage set forth herein shall be deemed joint and
several among Mortgagors,

State Bar Form 21 - Paqe 4

--------------------------------------------------------------------------------



if more than one. Unless a Mortgagor is obligated on the Obligation secured by
this Mortgage, Mortgagor shall not be liable for any breach of covenants
contained in this Mortgage.

INVALIDITY

. In the event any provision or portion of this instrument is held to be invalid
or unenforceable, this shall not impair or preclude the enforcement of the
remainder of the instrument.



MARITAL PROPERTY STATEMENT

. Any individual Mortgagor who is married represents that the obligation
evidenced by this instrument was incurred in the interest of Mortgagor's
marriage or family.



[image1609.jpg]

State Bar Form 21 - Paqe 5

--------------------------------------------------------------------------------

Addendum to Mortgage

Mortgagor: S&W Seed Company, a Nevada corporation

Mortgagee: Pioneer Hi-Bred International, Inc.

Mortgage dated: December ___, 2014

Property: W8131 State Trunk Highway 60, Town of Arlington, Columbia County,
Wisconsin.

The following terms and provisions are made a part of and are hereby
incorporated into the attached Mortgage:

Continuation.

Continuation from * on page 1 of the Mortgage after "("Note")": ".in favor of
Mortgagee, this Mortgage and other documents and instruments executed as further
evidence of, as additional security for, or executed in connection with, the
indebtedness evidenced by the Note and the documents otherwise defined in the
Note as the "Transaction Documents" (collectively, the "Obligation" or
"Obligations"), including, but not limited to, that certain Deed of Trust (as
defined in the Note) entered into as of even date herewith for that certain real
property commonly known as 9224 Lake Shore Drive, Nampa, Idaho."



Insurance.

Section 1d of the Mortgage is amended to include and otherwise require that the
policies of insurance shall further provide that no cancellation or termination
thereof or any material modification thereof shall be effective except upon
thirty (30) days written notice to Mortgagee.



Environmental Provision.

The representations, warranties, covenants, agreements, undertakings, and
indemnification obligations of Mortgagor contained in Section 3 of this Mortgage
are expressly subject to, limited and controlled by, the representations,
warranties, covenants, agreements and indemnification obligations of Mortgagee
contained in the Asset Purchase and Sale Agreement entered into between the
parties in connection with the sale and transfer of the Property ("APSA"),
including but not limited to Sections 2.1(d)(ii), 3.13, 5.17, 9.1, 9.3, 9.4,
9.5, 9.6, 9.7 and 9.9 thereof. In the event of any conflict between the
provisions of Section 3 of the Mortgage and the above-referenced provisions of
the APSA, the APSA shall govern.



Use of Property.

The Property shall be used only as a seed production facility and related
agricultural purposes and for no other use without the prior written consent of
Mortgagee, which consent may be withheld in Mortgagee's discretion.



Governing Law.

This Mortgage shall be governed by the laws of the State of Wisconsin. In the
event that any provision or clause of any of the documents or instruments
evidencing the Obligations conflicts with applicable laws, such conflicts shall
not affect other provisions of such documents or instruments evidencing the
Obligations which can be given effect without the conflicting provision, and to
this end the provisions of the documents or instruments evidencing the
Obligations are declared to be severable. The terms and provisions of this
Mortgage cannot be waived, changed, discharged or terminated orally, but only by
an

--------------------------------------------------------------------------------



instrument in writing, signed by the party against whom enforcement of any
waiver, change, discharge or termination is sought.

Cross Collateralization.

Any collateral under the documents or instruments evidencing the Obligations,
including without limitation the Property, shall be deemed to be collateral for
any and all obligations evidenced by any and all documents or instruments
evidencing the Obligations, including without limitation this Mortgage, now
existing or hereafter arising, and Mortgagee shall have the right to exercise
any and all remedies available to it in order to realize upon some or all of
such collateral to satisfy some or all of the Obligations in the event of any
default by Mortgagor.



Notice.

Section 3 of the Mortgage is amended to provide that all notices required or
elected to be given under the Mortgage shall be made in accordance with the
notice requirements set forth in the Note.



Conflict.

In the event of any conflict between the terms set forth in this Mortgage and
the terms contained in the documents or instruments evidencing the Obligations,
the provisions
of
this Mortgage shall control.



2

--------------------------------------------------------------------------------

